Citation Nr: 0736811	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of an initial compensable 
rating for status-post displaced fracture of the left ankle 
(medial malleolus) with post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 2000 to June 2004.  He also has unverified service in 
the Marine Corps Reserves.  He is a Gulf War veteran who 
earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which, in pertinent part, granted service connection for 
status- post displaced interarticular fracture, left ankle 
medial malleolus, with post-traumatic arthritis, evaluating 
it at zero percent effective from June 26, 2004.  The RO also 
granted service connection for a left ankle surgical scar, 
evaluating it at zero percent.  The RO issued a notice of the 
decision in October 2004.  The veteran timely filed a Notice 
of Disagreement (NOD) in November 2004.  The RO provided a 
Statement of the Case (SOC) in February 2005.  In May 2005, 
the veteran filed a Form 21-4138, noting that he had "missed 
[his] 60-day window to file a timely [Form 9]" and asking 
that the RO consider this statement as a "new NOD".  The RO 
instead accepted this statement as a timely substantive 
appeal.  The Board concurs that the appeal for a compensable 
rating for a left ankle disability has been perfected for 
appellate review.

In March 2007, the veteran and his father testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folder. 

In October 2007, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.  

The decision below grants an initial 10 percent rating for 
the veteran's service-connected left ankle disability.  The 
issue of whether a rating in excess of 10 percent is 
warranted is addressed in the remand appended to this 
decision.  This aspect of the veteran's appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted

2.  The veteran's service-connected left ankle disability is 
manifested by arthritis and pain on motion; the question of 
the degree of loss of motion of the ankle is deferred pending 
completion of the remand order below.    


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for status-
post displaced fracture of the left ankle (medial malleolus) 
with post-traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic 
Codes 5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant an initial rating of 10 percent for status 
post-displaced fracture of the left ankle (medial malleolus) 
with post-traumatic arthritis.  The appeal for an initial or 
staged rating in excess of 10 percent is addressed in the 
remand appended to this decision.  Therefore, no further 
development is needed with respect to the appellant's appeal 
at this stage.

II. Laws and Regulations 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  See 38 
C.F.R. § 4.71a, Plate II.  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45.

The veteran's service-connected left ankle disability was 
rated zero percent under Diagnostic Codes 5010-5271.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides a 10 percent 
rating for moderate limitation of ankle motion and a 20 
percent rating for a marked limitation of motion. 

Arthritis shown by x-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010 directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the  
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for his left ankle disability, as opposed 
to having filed a claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  The veteran thus seeks appellate 
review of the RO's initial disability rating because of his 
dissatisfaction with the zero percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 
 
c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



III. Analysis

a. Factual Background

At an August 2004 VA general medical examination, the veteran 
stated that he had no functional impairment secondary to the 
left ankle other than occasional pain.  The physician 
observed a mildly hyperpigmented scar with mild adherence to 
the underlying structures.  There was no keloid formation, 
contracture, ulceration, pain or tenderness.  

At an August 2004 VA joint examination, the veteran 
complained of occasional left ankle pain.  The physician 
noted that the veteran was "very functional" despite the 
pain.  He ran about six miles a week and could walk "as much 
as desired."  He was able to go up and down stairs.  The 
pain was "somewhat aggravated" by running, but not 
significantly.  On examination, there was no swelling, 
redness, grinding, or instability.  The range of motion of 
the left ankle was "normal and similar to the opposite 
side" with 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  Range of motion of the left mid-foot and 
toes was also normal.  No laxity was noted.  The physician 
observed a well-healed two inch long scar on the left ankle.  
There was no keloid formation, ulceration, thickening, 
pigmentation, tenderness, swelling, or redness.  The scar did 
not adhere to underlying tissues.  X-rays showed minor 
degenerative changes affecting the left ankle joint and 
stable deformity of the medial malleolus.

Based on these data, the physician diagnosed the veteran with 
status post left medial malleolar fracture, status post 
removal of a surgical pin, and traumatic degenerative 
arthritis.  Although the report actually says traumatic 
degenerative joint disease of the "right(?)" ankle, this is 
clearly a typographical error as no x-rays were taken of the 
right ankle.

During his March 2007 Travel Board hearing, the veteran 
testified that he injured his left ankle during boot camp.  
He was initially prescribed bedrest for three weeks.  It was 
not until three additional weeks of full duty that the 
fracture was discovered.  
The fracture required two screws, which he later had removed 
in an attempt to relieve some of the pain.  The veteran 
stated that he can no longer run or snowboard due to the pain 
in his left ankle.  He described his ability to walk as 
"limited" and stated that the pain flares up after 30 
minutes of walking.  He indicated that the VA examination 
took place two months after leaving service.  He testified 
that he answered the VA examiner's questions concerning 
limited mobility from the standpoint of an active duty Marine 
since he had been required to "do the physical activities" 
after his injury.  The veteran is currently a full-time 
student.  He described the pain as constant and rated it at 
3/10.  He rated flare ups at 7-8/10.  The veteran indicated 
that the pain is controlled with Vicodin, a heat bandage, and 
lace up boots.  

b. Discussion

The medical evidence of record does not show any appreciable 
limitation of motion of the left ankle.  The Board 
specifically notes that the most recent VA examination showed 
20 degrees of dorsiflexion and 40 degrees of plantar flexion, 
which is  normal.  See 38 C.F.R. § 4.71, Plate II.  However, 
the veteran's left ankle disability is symptomatic and 
productive of functional impairment.  There is X-ray evidence 
of arthritis and clinical evidence of pain upon motion of the 
ankle, along with the veteran's credible testimony that he 
has left ankle pain on a daily basis.  Diagnostic Code 5003 
and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by x-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  See also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

In view of the foregoing, the Board finds that an initial 
rating of 10 percent for status-post displaced fracture of 
the left ankle (medial malleolus) with post-traumatic 
arthritis is warranted.  This decision does not address the 
question of whether a rating in excess of 10 percent is 
warranted for a left ankle disability, to include with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and De Luca, supra.  
This latter matter is addressed in the remand below. 


ORDER

An initial rating of 10 percent for status-post displaced 
fracture of the left ankle (medial malleolus) with post-
traumatic arthritis is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.   


REMAND

The Board finds that the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) (West 2002 & Supp. 2006) requires that the appellant be 
provided with an additional notification letter.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the appellant was provided with a VCAA notification 
letter in July 2004 regarding his service connection claim, 
he did not receive a separate notice following the RO's grant 
of service connection and the veteran's notice of 
disagreement raising the downstream rating issue.  The 
claimant must be provided with notice of this downstream 
element in an affirmative letter.  See, e.g., Beverly, v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The effect of this 
notice deficiency is prejudicial to the appellant, as he may 
have provided additional evidence had he been provided with 
such notice.  Further, the notification letter should 
generally advise the appellant to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, this matter 
must be remanded so that proper notice may be provided to the 
appellant and any necessary development performed.




Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) specific to the claim for a rating 
in excess of 10 percent for the veteran's 
service-connected left ankle disability.  
Specifically, the letter should: (a) inform 
the appellant about the information and 
evidence not of record that is necessary to 
substantiate the claim for a rating in 
excess of 10 percent for a left ankle 
disability (b) inform the appellant about 
the information and evidence that VA will 
seek to provide; (c) inform the appellant 
about the information and evidence the 
appellant is expected to provide; and (d) 
request that the appellant provide any 
evidence in the appellant's possession that 
pertains to the claim.  Further, the AMC/RO 
should provide the appellant with VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating as outlined by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record subsequent 
to the statement of the case, the AMC/RO 
must adjudicate the appellant's remaining 
claim for an initial or staged rating in 
excess of 10 percent for the veteran's 
status-post fracture of the left ankle with 
post-traumatic arthritis.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the AMC/RO should issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2006).



_________________________________________________ 
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appellant's appeal. 38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


